     Case 1:21-cr-00095-DAD-BAM Document 95 Filed 07/27/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No: 1:21-cr-00095-8 DAD
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    YVETTE GALLEGOS,                          )
                                                )
15                    Defendant.                )
                                                )
16
             The defendant has attested to his financial inability to employ counsel and wishes the
17
     Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
18
     Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19
     ORDERS:
20
             1.      Roger D. Wilson is APPOINTED to represent the above defendant in this case
21
     effective nunc pro tunc to July 22, 2021. This appointment shall remain in effect until further
22
     order of this court.
23
24   IT IS SO ORDERED.
25
         Dated:     July 27, 2021                           _ /s/ Jennifer L. Thurston
26                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
